          Case 1:19-cv-01868-RJL Document 18 Filed 06/17/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




 UNITED STATES OF AMERICA,



         Plaintiff,



 v.                                                          Civil Action No. 1:19-cv-1868 (RJL)



 OMAROSA MANIGAULT NEWMAN,



         Defendant.




         PLAINTIFF UNITED STATES OF AMERICA’S MOTION TO COMPEL

        Defendant has refused to produce documents in response to any of Plaintiff’s first requests

for production, with the exception of six audio recordings, on the grounds that she might be subject

to “bad faith litigation” if she produced the requested documents. In support of this contention,

Defendant cites a putative nondisclosure agreement with the Trump Campaign purportedly

pertaining to “information with respect to the personal life, political affairs, and/or business affairs

of Mr. Trump or of any Family Member.” But these topics have nothing to do with the discovery

requested or the issues in this case. Indeed, Defendant herself contends the putative agreement is

both unenforceable and inapplicable to Plaintiff’s requests for production. She should not be

permitted to withhold documents on this basis. Plaintiff therefore moves for an order compelling

their production.
          Case 1:19-cv-01868-RJL Document 18 Filed 06/17/20 Page 2 of 7




                                 FACTUAL BACKGROUND1

       On December 6, 2019, Defendant responded to Plaintiff’s First Requests for Production.

Through these requests, Plaintiff sought five categories of documents directly relating to

Defendant’s failure to file her final Executive Branch Financial Disclosure report and her putative

defenses for failing to do so. In her response, Defendant refused to produce documents responsive

to every one of Plaintiff’s requests on the grounds that:

               [O]n or about July 16, 2016, Omarosa Manigault Newman signed an
               “Agreement,” [with the Trump campaign] which states she cannot disclose,
               “confidential information,” which is defined as “all information (whether or
               not embodied in any media) of a proprietary or confidential that [sic] Mr.
               Trump insists remain private or confidential, including, but not limited to
               any information with respect to the personal life, political affairs, and/or
               business affairs of Mr. Trump or of any Family Member, including but not
               limited to, the assets, investments, revenue, expenses, taxes, financial
               statements, actual or prospective business ventures, contracts, alliances,
               affiliations, relationships, affiliated entities, bids letters of intent, term
               sheets, decisions, strategies, techniques, methods, projections, forecasts,
               customers, clients, contacts, customer lists, contact lists, schedules,
               appointments, meetings, conversations, notes and any other
               communications of Mr. Trump, any Family Member, any Trump Company
               or any Family Member Company.”

Lynch Decl. Ex. A.2 Although each of Plaintiff’s requests related to Defendant’s then-status as an

employee separating from United States government service and had nothing to do with Mr.

Trump, his family, or his businesses, Defendant claimed that producing any responsive documents

other than six audio recordings might subject her to “bad faith litigation.” Id. On the same day




1
  The discussion in this background section is limited to the facts relevant to this Motion. For a
discussion of the factual background underlying this action, Plaintiff respectfully refers the Court
to the Factual Background section of its Renewed Motion for Protective Order filed
contemporaneously with this Motion.
2
 Although Plaintiff has requested from Defendant a copy of the putative agreement in Defendant’s
responses, see Lynch Decl. Ex. B, Defendant, as of the date of this filing, has failed to provide the
document to Plaintiff.
                                               2
               Case 1:19-cv-01868-RJL Document 18 Filed 06/17/20 Page 3 of 7




     that defendant submitted this response, the Court stayed discovery pending its consideration of

     Defendant’s then-pending motion to dismiss. See Minute Order of December 6, 2019.

            On May 21, 2020, the Court denied the motion to dismiss in a minute order, and discovery

     resumed. See Minute Order of May 21, 2020. On June 4, the parties engaged in a meet and confer,

     at which Defendant’s counsel stated that he did not think the agreement on which Defendant based

     her objections to production was applicable to the discovery requests at issue. See Lynch Decl.

     Ex. B; id. Ex. C. Nonetheless, Defendant continues to refuse to produce documents despite

     Plaintiff’s renewed request. Id. Ex. C.

                                               ARGUMENT

I.          Defendant Cannot Evade Document Discovery Based on a Concededly-Inapplicable
            Nondisclosure Agreement with a Third Party.

            Federal Rule of Civil Procedure 37 provides that a party may move to compel production

     of documents where “a party fails to produce documents or fails to respond that inspection will be

     permitted … as requested under Rule 34.” Fed R Civ P. 37(a)(3)(B)(iv). Here, Defendant does

     not seriously contend that the Plaintiffs’ discovery requests are improper.

            As an initial matter, Defendant objected to one of Plaintiff’s requests as “vague,” one as

     “overbroad and irrelevant” and one as “improper request[,] [o]verbroad and irrelevant,” without

     further explanation. These objections fail Rule 34’s requirement that a party refusing to produce

     documents “state with specificity the grounds for objecting to the request, including the reasons”

     and are improper. Fed. R. Civ. P. 34(b)(2)(B) (emphasis added); see, e.g., Leibovitz v. City of New

     York, 2017 WL 462515, at *2 (S.D.N.Y. Feb. 3, 2017) (“General boilerplate objections are

     inappropriate and unpersuasive.”); A. Farber & Partners, Inc. v. Garber, 234 F.R.D. 186, 188

     (C.D. Cal. 2006) (“[G]eneral or boilerplate objections such as ‘overly burdensome and harassing’

     are improper—especially when a party fails to submit any evidentiary declarations supporting such


                                                      3
          Case 1:19-cv-01868-RJL Document 18 Filed 06/17/20 Page 4 of 7




objections. . . . Similarly, boilerplate relevancy objections, without setting forth any explanation

or argument why the requested documents are not relevant, are improper.”). They should be

overruled.

       Defendant’s only fully articulated basis for refusing to produce documents in this action is

that doing so might subject her to “bad faith litigation” by third parties based on a concededly

inapplicable confidentiality agreement that Defendant purportedly entered with the Trump

Campaign.

       But this objection cannot possibly support withholding the documents at issue here. First,

the agreement, as quoted by Defendant in her objections, plainly does not apply to Plaintiff’s

requests. The sole disputed issue here is whether Defendant’s failure to timely file her statutorily

required termination financial disclosure report was willful. The discovery requests at issue seek

documents and communications pertaining to (a) Defendant’s termination from her position in the

Executive Branch; (b) Defendant’s financial disclosure report and her obligation to file it within

30 days of her termination; (c) Defendant’s efforts to obtain materials she contends were necessary

to complete the financial disclosure report; and (d) the contents of the boxes that Defendant

belatedly claimed she needed to complete her financial disclosure report; as well as documents (e)

that were referenced in Defendant’s interrogatory responses. See Lynch Decl. Ex. A.

       None of the requested documents, which relate exclusively to Defendant’s former position

as an employee of the Executive Branch, is “proprietary or confidential” to Mr. Trump, his

businesses, or his family. Lynch Decl. Ex. A at 1 (purporting to quote from putative agreement).

They do not relate to “the personal life, political affairs, and/or business affairs of Mr. Trump or

of any Family Member.” Id. They do not relate to “the assets, investments, revenue, expenses,

taxes, financial statements, actual or prospective business ventures” or other interests of Mr.

Trump, his businesses, or his family members. Id. They instead relate solely to Defendant’s
                                                 4
                Case 1:19-cv-01868-RJL Document 18 Filed 06/17/20 Page 5 of 7




      willfulness in failing to timely file the required financial disclosure report at the conclusion of her

      employment at the White House—the sole disputed issue in the case.

             Indeed, Defendant concedes this is so. She has not identified any document she believes

      is both responsive to any request for production and protected by the putative agreement. And her

      counsel has represented that Defendant does not believe that this putative agreement applies to

      preclude any of the discovery materials sought here. See Lynch Decl. Exs. B & C. Indeed,

      Defendant has expressed the view that any action against her under the putative agreement based

      on her disclosure of documents requested by Plaintiff in this case would be “bad faith litigation.”

      Lynch Decl. Ex. A. Defendant merely speculates that such “bad faith litigation” might be filed,

      and provides no support whatsoever for that unsubstantiated claim. Still, Defendant here takes the

      position that Defendant she not produce documents until the Court orders her to do so.

II.          An Agreement with a Third Party Does Not Excuse Defendant’s Failure to Comply
             with Her Discovery Obligations

             Even if Defendant’s production of documents here were prohibited by an agreement she

      signed with a third party, that agreement would not excuse her from the obligation to produce

      materials in this litigation. See, e.g., Bohannon v. Honda Motor Co., 127 F.R.D. 536, 540 (D. Kan.

      1989) (“Plaintiff also submits he had signed an agreement with the litigation support group not to

      disclose the materials to defense counsel. The court finds none of these arguments constitute a

      valid or sufficient objection to discovery requests.”). A party cannot escape her obligations under

      the Federal Rules by private agreements with nonparties to the litigation. To the extent the

      legitimate interests of third parties are implicated by the discovery process, the Federal Rules of

      Civil Procedure provide the means to protect those interests without hampering legitimate

      discovery. See, e.g., Fed R Civ P 26(c)(1)(E)-(G) (providing for various means of restricting

      access to discovery materials). Here, Defendant does not assert that any document responsive to


                                                        5
            Case 1:19-cv-01868-RJL Document 18 Filed 06/17/20 Page 6 of 7




Plaintiff’s requests is confidential, has not requested any protective order governing the

confidentiality of any documents, and has not proposed any particular restrictions on any

documents. Defendant’s bare invocation of her agreement with a third party accordingly cannot

excuse her non-compliance with Plaintiff’s discovery requests.

                                       CONCLUSION

       For the reasons set forth above, the Court should grant Plaintiff’s Motion to Compel and

order Defendant to expeditiously produce all non-privileged documents responsive to Plaintiff’s

requests.



Dated: June 17, 2020                        JOSEPH H. HUNT
                                            Assistant Attorney General

                                            ALEXANDER K. HAAS
                                            Branch Director

                                            JACQUELINE COLEMAN SNEAD
                                            Assistant Branch Director

                                            /s/ Christopher M. Lynch
                                            Christopher M. Lynch
                                            D.C. Bar # 1049152
                                            Trial Attorney
                                            United States Department of Justice
                                            Civil Division,
                                            Federal Programs Branch
                                            1100 L Street, N.W.
                                            Washington, D.C. 20005
                                            Tel.: (202) 353-4537
                                            Fax: (202) 616-8470
                                            Email: christopher.m.lynch@usdoj.gov

                                            Attorneys for Plaintiff




                                               6
          Case 1:19-cv-01868-RJL Document 18 Filed 06/17/20 Page 7 of 7




                             CERTIFICATE OF CONFERENCE

       Pursuant to Federal Rules of Civil Procedure 26(c) and 37(a)(1) and Local Rule 7(m), the

undersigned counsel hereby certifies that he conferred in good faith with Defendant’s counsel

regarding this discovery issue in an attempt to resolve the issue and was unable to further narrow

the disputed issues. Defendant indicated that she would oppose this motion.


Dated: June 17, 2020                                           /s/ Christopher M. Lynch
                                                                 Christopher M. Lynch
        Case 1:19-cv-01868-RJL Document 18-1 Filed 06/17/20 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




 UNITED STATES OF AMERICA,



         Plaintiff,



 v.                                                       Civil Action No. 1:19-cv-1868 (RJL)



 OMAROSA MANIGAULT NEWMAN,



         Defendant.




      DECLARATION OF CHRISTOPHER M. LYNCH IN SUPPORT OF PLAINTIFF
            UNITED STATES OF AMERICA’S MOTION TO COMPEL

               I, Christopher M. Lynch, make the following Declaration pursuant to 28 U.S.C. §

1746, and state that under penalty of perjury the following is true and correct to the best of my

knowledge and belief:

        1.     I am a Trial Attorney with the Federal Programs Branch of the Civil Division of

the United States Department of Justice and counsel for Plaintiff in this matter.

        2.     Attached as Exhibit A is a true and correct copy of Defendant, Omarosa

Manigault Newman’s Response to Plaintiff’s First Request for Production of Documents, served

on me by email on or about December 6, 2019.

        3.     Attached as Exhibit B is a true and correct copy of an email I sent to John M.

Phillips, counsel for Defendant, on or about June 4, 2020.
        Case 1:19-cv-01868-RJL Document 18-1 Filed 06/17/20 Page 2 of 17




       4.      Attached as Exhibit C is a true and correct copy of an email from John M.

Phillips, counsel for Defendant, to me, that I received on or about June 4, 2020.



       Executed this 17th day of June, 2020.



                                                             /s/ Christopher M. Lynch
                                                               Christopher M. Lynch
Case 1:19-cv-01868-RJL Document 18-1 Filed 06/17/20 Page 3 of 17




                        Exhibit A
     Case 1:19-cv-01868-RJL Document 18-1 Filed 06/17/20 Page 4 of 17




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

       Plaintiff,                                          Case No.:1:19-cv-1868 (RJL)

v.

OMAROSA MANIGAULT NEWMAN,

      Defendant,
_______________________________________/

              DEFENDANT, OMAROSA MANIGAULT NEWMAN’S
              RESPONSE TO PLAINTIFF’S FIRST REQUEST FOR
                     PRODUCTION OF DOCUMENTS

       Defendant, OMAROSA MANIGAULT NEWMAN, pursuant to Rule 26 and 34,

Fed R. Civ. P., and Local Civil Rules 26.2(d) and 30.4, hereby responds to Plaintiff’s

First Request for Production of Documents as follows:

       1.      ALL COMMUNICATIONS (including but not limited to, audio

recordings of conversations) CONCERNING YOUR TERMINATION.

RESPONSE: Objection. The Trump Campaign and/or the President of the United
States has asserted claims against Omarosa Manigault Newman, which otherwise
may prohibit or cause Omarosa Manigault Newman additional bad faith litigation.
This matter needs to be determined by the Court or Arbitrator before responses can
be provided.

As a basis for this response, or about July 16, 2016, Omarosa Manigault Newman
signed an “Agreement,” which states she cannot disclose, “confidential
information,” which is defined as “all information (whether or not embodied in any
media) of a proprietary or confidential that Mr. Trump insists remain private or
confidential, including, but not limited to any information with respect to the
personal life, political affairs, and/or business affairs of Mr. Trump or of any Family
Member, including but not limited to, the assets, investments, revenue, expenses,
taxes, financial statements, actual or prospective business ventures, contracts,
alliances, affiliations, relationships, affiliated entities, bids letters of intent, term
    Case 1:19-cv-01868-RJL Document 18-1 Filed 06/17/20 Page 5 of 17




sheets, decisions, strategies, techniques, methods, projections, forecasts, customers,
clients, contacts, customer lists, contact lists, schedules, appointments, meetings,
conversations, notes and any other communications of Mr. Trump, any Family
Member, any Trump Company or any Family Member Company.” For instance,
the Trump Campaign has sued Omarosa Manigault Newman for public comments,
such as “not my circus, not my monkeys” and Mr. Trump has bragged about suing
her on Twitter.


Omarosa has provided the following calls in her Motion to Dismiss:

Situation Room Briefing – audio recording

Telephone Call with Stefan Passantino, Esq.

She will produce the following calls under separate cover:

Telephone call to Deborah White

John Kelly call

Second John Kelly call

President Trump call

       2.     ALL COMMUNICATIONS (including, but not limited to, audio

recordings of conversations) CONCERNING YOUR FINAL EXECUTIVE BRANCH

PUBLIC FINANCIAL DISCLOSURE REPORT (including, but not limited to, YOUR

obligation to file a FINAL EXECUTIVE BRANCH PUBLIC DISCLOSURE REPORT

within 30 days of your TERMINATION).

RESPONSE: Objection. The Trump Campaign and/or the President of the United
States has asserted claims against Omarosa Manigault Newman, which otherwise
may prohibit or cause Omarosa Manigault Newman additional bad faith litigation.
This matter needs to be determined by the Court or Arbitrator before responses can
be provided.

As a basis for this response, or about July 16, 2016, Omarosa Manigault Newman
signed an “Agreement,” which states she cannot disclose, “confidential
information,” which is defined as “all information (whether or not embodied in any


                                          2
    Case 1:19-cv-01868-RJL Document 18-1 Filed 06/17/20 Page 6 of 17




media) of a proprietary or confidential that Mr. Trump insists remain private or
confidential, including, but not limited to any information with respect to the
personal life, political affairs, and/or business affairs of Mr. Trump or of any Family
Member, including but not limited to, the assets, investments, revenue, expenses,
taxes, financial statements, actual or prospective business ventures, contracts,
alliances, affiliations, relationships, affiliated entities, bids letters of intent, term
sheets, decisions, strategies, techniques, methods, projections, forecasts, customers,
clients, contacts, customer lists, contact lists, schedules, appointments, meetings,
conversations, notes and any other communications of Mr. Trump, any Family
Member, any Trump Company or any Family Member Company.” For instance,
the Trump Campaign has sued Omarosa Manigault Newman for public comments,
such as “not my circus, not my monkeys” and Mr. Trump has bragged about suing
her on Twitter.

Omarosa has provided the following calls in her Motion to Dismiss:

Situation Room Briefing – audio recording

Telephone Call with Stefan Passantino, Esq.

She will produce the following calls under separate cover:

Telephone call to Deborah White

John Kelly call

Second John Kelly call

President Trump call

       3.     ALL DOCUMENTS REFLETING YOUR efforts to obtain ANY

materials YOU contend were necessary to complete YOUR FINAL EXECUTIVE

BRANCH PUBLIC FINANCIAL DISCLOSURE REPORT.

RESPONSE: Objection, vague. Additionally, The Trump Campaign and/or the
President of the United States has asserted claims against Omarosa Manigault
Newman, which otherwise may prohibit or cause Omarosa Manigault Newman
additional bad faith litigation. This matter needs to be determined by the Court or
Arbitrator before responses can be provided.

As a basis for this response, or about July 16, 2016, Omarosa Manigault Newman
signed an “Agreement,” which states she cannot disclose, “confidential


                                           3
    Case 1:19-cv-01868-RJL Document 18-1 Filed 06/17/20 Page 7 of 17




information,” which is defined as “all information (whether or not embodied in any
media) of a proprietary or confidential that Mr. Trump insists remain private or
confidential, including, but not limited to any information with respect to the
personal life, political affairs, and/or business affairs of Mr. Trump or of any Family
Member, including but not limited to, the assets, investments, revenue, expenses,
taxes, financial statements, actual or prospective business ventures, contracts,
alliances, affiliations, relationships, affiliated entities, bids letters of intent, term
sheets, decisions, strategies, techniques, methods, projections, forecasts, customers,
clients, contacts, customer lists, contact lists, schedules, appointments, meetings,
conversations, notes and any other communications of Mr. Trump, any Family
Member, any Trump Company or any Family Member Company.” For instance,
the Trump Campaign has sued Omarosa Manigault Newman for public comments,
such as “not my circus, not my monkeys” and Mr. Trump has bragged about suing
her on Twitter.


       4.     ALL DOCUMENTS contained in the boxes YOU removed or received

from the White House in July 2019.

RESPONSE: Objection. Overbroad and irrelevant.

Additionally, the Trump Campaign and/or the President of the United States has
asserted claims against Omarosa Manigault Newman, which otherwise may prohibit
or cause Omarosa Manigault Newman additional bad faith litigation. This matter
needs to be determined by the Court or Arbitrator before responses can be
provided.

As a basis for this response, or about July 16, 2016, Omarosa Manigault Newman
signed an “Agreement,” which states she cannot disclose, “confidential
information,” which is defined as “all information (whether or not embodied in any
media) of a proprietary or confidential that Mr. Trump insists remain private or
confidential, including, but not limited to any information with respect to the
personal life, political affairs, and/or business affairs of Mr. Trump or of any Family
Member, including but not limited to, the assets, investments, revenue, expenses,
taxes, financial statements, actual or prospective business ventures, contracts,
alliances, affiliations, relationships, affiliated entities, bids letters of intent, term
sheets, decisions, strategies, techniques, methods, projections, forecasts, customers,
clients, contacts, customer lists, contact lists, schedules, appointments, meetings,
conversations, notes and any other communications of Mr. Trump, any Family
Member, any Trump Company or any Family Member Company.” For instance,
the Trump Campaign has sued Omarosa Manigault Newman for public comments,
such as “not my circus, not my monkeys” and Mr. Trump has bragged about suing
her on Twitter.


                                           4
    Case 1:19-cv-01868-RJL Document 18-1 Filed 06/17/20 Page 8 of 17




       5.     ALL DOCUMENTS referenced in any response to Plaintiff’s First Set of

Interrogatories to Defendant in the above-captioned action, served concurrently with

these Requests for Production.

RESPONSE: Objection. Improper Request. Overbroad and irrelevant.

Additionally, the Trump Campaign and/or the President of the United States has
asserted claims against Omarosa Manigault Newman, which otherwise may prohibit
or cause Omarosa Manigault Newman additional bad faith litigation. This matter
needs to be determined by the Court or Arbitrator before responses can be
provided.

As a basis for this response, or about July 16, 2016, Omarosa Manigault Newman
signed an “Agreement,” which states she cannot disclose, “confidential
information,” which is defined as “all information (whether or not embodied in any
media) of a proprietary or confidential that Mr. Trump insists remain private or
confidential, including, but not limited to any information with respect to the
personal life, political affairs, and/or business affairs of Mr. Trump or of any Family
Member, including but not limited to, the assets, investments, revenue, expenses,
taxes, financial statements, actual or prospective business ventures, contracts,
alliances, affiliations, relationships, affiliated entities, bids letters of intent, term
sheets, decisions, strategies, techniques, methods, projections, forecasts, customers,
clients, contacts, customer lists, contact lists, schedules, appointments, meetings,
conversations, notes and any other communications of Mr. Trump, any Family
Member, any Trump Company or any Family Member Company.” For instance,
the Trump Campaign has sued Omarosa Manigault Newman for public comments,
such as “not my circus, not my monkeys” and Mr. Trump has bragged about suing
her on Twitter.



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing will be furnished to

Christopher M. Lynch, Esq., Joseph H. Hunt, Esq., James J. Gilligan, Esq., Jacqueline

Coleman Snead, Esq., United States Department of Justice Civil Division, Federal

Programs    Branch,   1100    L.    Street,   N.W.,   Washington,   D.C.     20005,    at



                                              5
   Case 1:19-cv-01868-RJL Document 18-1 Filed 06/17/20 Page 9 of 17




Christopher.m.lynch@usdoj.gov ;   Jacqueline.Snead@usdoj.gov ;this     6th day of

December, 2019.

                                       Respectfully submitted,

                                       Law Office of John M. Phillips, LLC

                                       /s/ John M. Phillips
                                       JOHN M. PHILLIPS, ESQUIRE
                                       DC Bar Number: 1632674
                                       4230 Ortega Boulevard
                                       Jacksonville, FL 32210
                                       (904) 444-4444
                                       (904) 508-0683 (facsimile)
                                       Attorneys for Defendant
                                       jphillips@floridajustice.com
                                       michele@floridajustice.com
                                       Kirby@floridajustice.com

                                       The Law Office of J. Wyndal Gordon, P.A.


                                       /s/ J. Wyndal Gordon, Esq.
                                       J. WYNDAL GORDON, ESQUIRE
                                       MD Bar Number: 23572
                                       20 South Charles Street, Suite 400
                                       Baltimore, MD 21201
                                       (410)332-4121
                                       (410)347-3144 facsimile
                                       jwgaattys@aol.com
                                       Attorneys for Defendant




                                      6
Case 1:19-cv-01868-RJL Document 18-1 Filed 06/17/20 Page 10 of 17




                        Exhibit B
                Case 1:19-cv-01868-RJL Document 18-1 Filed 06/17/20 Page 11 of 17


Lynch, Christopher M. (CIV)

From:                             Lynch, Christopher M. (CIV)
Sent:                             Thursday, June 4, 2020 2:21 PM
To:                               John M. Phillips
Cc:                               kirby@floridajustice.com; michele@floridajustice.com; jwgaattys@aol.com; Snead,
                                  Jacqueline Coleman (CIV)
Subject:                          RE: United States v. Omarosa Manigault Newman, DDC No. 1:19-cv-1868 (RJL)


Mr. Phillips,

We disagree with each of the representations you make below, and we do not consent to the recording of any future
calls between us. To be clear, you terminated our call after 6 minutes when I requested that you return the discussion
to the discovery issues that we had scheduled the meet and confer to discuss.

On the call, you did confirm that your client will continue to withhold discovery on the basis of a confidentiality
agreement you contend your client entered with the Trump campaign notwithstanding that you yourself concede the
agreement is inapplicable to our discovery requests. Please provide the document on which you base those
withholdings by close of business today.

We were unable to discuss this morning when you intend to produce the recordings that you agreed to produce last
December but have not produced to date. We also request that you produce all documents responsive to our
requests. Please let us know by close of business today when you intend to make those productions.

In addition, we were unable to discuss your own discovery requests on today’s call. We request that you withdraw your
Requests for Production Nos. 3-5, 7-9, 11, 13, and your Requests for Admission Nos. 21-23, 25-28, for the reasons stated
in our Responses to those Requests. Please let us know by close of business today whether you intend to do so.

Finally, we will advise the White House ethics office that your client now wishes to resolve the deficiencies with her
form. Please let me know whether you need the contact information of the individual there who had reached out to
you last Fall to assist you.

Best,

Christopher M. Lynch
Trial Attorney
U.S. Department of Justice, Civil Division
Federal Programs Branch
1100 L Street NW, Room 11312
Washington, DC 20005
(202) 353-4537 (office)
(202) 616-8470 (fax)
Christopher.M.Lynch@usdoj.gov


From: John M. Phillips <jmp@floridajustice.com>
Sent: Thursday, June 4, 2020 11:16 AM
To: Lynch, Christopher M. (CIV) <chlynch@CIV.USDOJ.GOV>
Cc: kirby@floridajustice.com; michele@floridajustice.com; jwgaattys@aol.com; Snead, Jacqueline Coleman (CIV)


                                                            1
                Case 1:19-cv-01868-RJL Document 18-1 Filed 06/17/20 Page 12 of 17

<jsnead@CIV.USDOJ.GOV>
Subject: Re: United States v. Omarosa Manigault Newman, DDC No. 1:19-cv-1868 (RJL)

We are happy to reschedule this call when you will agree not to interrupt me and unprofessionally talk over me.
Professionalism is a must.

Please send us any other issues you have with discover . Let us know if you want to reschedule the call when you have
the patience and professionalism to engage in it. All further calls will be recorded to protect us both.

I reiterate what I was saying when you interrupted me and spoke over me. Omarosa Manigault Newman desires to make
amendments deemed required, as she has since before this frivolous suit was filed by Ms. Cheung, and again requests
the records we’ve told you she needs and assistance to do so.

We’ve attempted to be reasonable and responsive throughout, including a meeting which was unilaterally cancelled by
your office at the very initiation of this. Boxes were inappropriately kept and she still doesn’t have all that she needs and
that Mr. Passantino promised. Please advise how she can remedy this once again.



Thank You,


John


John M. Phillips, B.C.S.**
Phillips & Hunt
Telephone: (904) 444-4444
Email: jmp@floridajustice.com
Website: FloridaJustice.com


* Board Certified Specialist and Expert in Civil Trial Law
* Licensed to practice in Florida, New York, Georgia, Alabama, Texas and the District of Columbia

On Jun 2, 2020, at 7:10 PM, Lynch, Christopher M. (CIV) <Christopher.M.Lynch@usdoj.gov> wrote:


Counsel,

Pursuant to our agreement regarding service of discovery requests, please find attached:
   1. PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT OMAROSA MANIGAULT NEWMAN’S FIRST
       REQUEST FOR PRODUCTION OF DOCUMENTS
   2. PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S FIRST REQUEST FOR ADMISSIONS TO
       PLAINTIFF

Thank you.

Christopher M. Lynch
Trial Attorney
U.S. Department of Justice, Civil Division
Federal Programs Branch
1100 L Street NW, Room 11312
                                                              2
              Case 1:19-cv-01868-RJL Document 18-1 Filed 06/17/20 Page 13 of 17
Washington, DC 20005
(202) 353-4537 (office)
(202) 616-8470 (fax)
Christopher.M.Lynch@usdoj.gov

<2020.6.2 Pls First RFP Objections.pdf>
<2020.6.2 Pls First RFA Objections.pdf>




                                              3
Case 1:19-cv-01868-RJL Document 18-1 Filed 06/17/20 Page 14 of 17




                        Exhibit C
                Case 1:19-cv-01868-RJL Document 18-1 Filed 06/17/20 Page 15 of 17


Lynch, Christopher M. (CIV)

From:                               John M. Phillips <jmp@floridajustice.com>
Sent:                               Thursday, June 4, 2020 3:05 PM
To:                                 Lynch, Christopher M. (CIV)
Cc:                                 kirby@floridajustice.com; michele@floridajustice.com; jwgaattys@aol.com; Snead,
                                    Jacqueline Coleman (CIV)
Subject:                            Re: United States v. Omarosa Manigault Newman, DDC No. 1:19-cv-1868 (RJL)


Now wishes? More like has always wished. Please review the calls and really listen to them. Why the dishonesty here.
She’s constantly tried to work through this.

DC is a one-party consent state. How can you object? Why hide the U.S. Government’s representations?

Your client, your employer, your executive in chief indicated publicly that this was retaliatory and that he’s suing her and
has an NDA. We don’t think that is legal and don’t think he / they / you can legally do this or enforce the NDA, but that
doesn’t mean she’s not being sued for 400+ overbroad releases. It is a judge’s opinion that matters on this. President
Trump has a trap set up. We just want to avoid claims of breaches of contract, confidentiality or the like at all costs.

We will withdraw nothing. Happy to discuss same as indicated.




Thank You,

John

John M. Phillips, B.C.S.**
Phillips & Hunt
Telephone: FL: (904) 444-4444
             GA: (912) 444-4444
Email: jmp@floridajustice.com
Website: FloridaJustice.com

*Board Certified Specialist in Civil Trial Law by the Florida Bar
*Licensed to practice in Florida, New York, Georgia, Alabama, Texas and the District of Columbia


From: "Lynch, Christopher M. (CIV)" <Christopher.M.Lynch@usdoj.gov>
Date: Thursday, June 4, 2020 at 2:20 PM
To: 'John Phillips' <jmp@floridajustice.com>
Cc: "kirby@floridajustice.com" <kirby@floridajustice.com>, "michele@floridajustice.com"
<michele@floridajustice.com>, "jwgaattys@aol.com" <jwgaattys@aol.com>, "Snead, Jacqueline Coleman
(CIV)" <Jacqueline.Snead@usdoj.gov>
Subject: RE: United States v. Omarosa Manigault Newman, DDC No. 1:19-cv-1868 (RJL)

Mr. Phillips,




                                                              1
                Case 1:19-cv-01868-RJL Document 18-1 Filed 06/17/20 Page 16 of 17

We disagree with each of the representations you make below, and we do not consent to the recording of any future
calls between us. To be clear, you terminated our call after 6 minutes when I requested that you return the discussion
to the discovery issues that we had scheduled the meet and confer to discuss.

On the call, you did confirm that your client will continue to withhold discovery on the basis of a confidentiality
agreement you contend your client entered with the Trump campaign notwithstanding that you yourself concede the
agreement is inapplicable to our discovery requests. Please provide the document on which you base those
withholdings by close of business today.

We were unable to discuss this morning when you intend to produce the recordings that you agreed to produce last
December but have not produced to date. We also request that you produce all documents responsive to our
requests. Please let us know by close of business today when you intend to make those productions.

In addition, we were unable to discuss your own discovery requests on today’s call. We request that you withdraw your
Requests for Production Nos. 3-5, 7-9, 11, 13, and your Requests for Admission Nos. 21-23, 25-28, for the reasons stated
in our Responses to those Requests. Please let us know by close of business today whether you intend to do so.

Finally, we will advise the White House ethics office that your client now wishes to resolve the deficiencies with her
form. Please let me know whether you need the contact information of the individual there who had reached out to
you last Fall to assist you.

Best,

Christopher M. Lynch
Trial Attorney
U.S. Department of Justice, Civil Division
Federal Programs Branch
1100 L Street NW, Room 11312
Washington, DC 20005
(202) 353-4537 (office)
(202) 616-8470 (fax)
Christopher.M.Lynch@usdoj.gov


From: John M. Phillips <jmp@floridajustice.com>
Sent: Thursday, June 4, 2020 11:16 AM
To: Lynch, Christopher M. (CIV) <chlynch@CIV.USDOJ.GOV>
Cc: kirby@floridajustice.com; michele@floridajustice.com; jwgaattys@aol.com; Snead, Jacqueline Coleman (CIV)
<jsnead@CIV.USDOJ.GOV>
Subject: Re: United States v. Omarosa Manigault Newman, DDC No. 1:19-cv-1868 (RJL)

We are happy to reschedule this call when you will agree not to interrupt me and unprofessionally talk over me.
Professionalism is a must.

Please send us any other issues you have with discover . Let us know if you want to reschedule the call when you have
the patience and professionalism to engage in it. All further calls will be recorded to protect us both.

I reiterate what I was saying when you interrupted me and spoke over me. Omarosa Manigault Newman desires to make
amendments deemed required, as she has since before this frivolous suit was filed by Ms. Cheung, and again requests
the records we’ve told you she needs and assistance to do so.



                                                            2
                Case 1:19-cv-01868-RJL Document 18-1 Filed 06/17/20 Page 17 of 17

We’ve attempted to be reasonable and responsive throughout, including a meeting which was unilaterally cancelled by
your office at the very initiation of this. Boxes were inappropriately kept and she still doesn’t have all that she needs and
that Mr. Passantino promised. Please advise how she can remedy this once again.




Thank You,



John



John M. Phillips, B.C.S.**
Phillips & Hunt
Telephone: (904) 444-4444
Email: jmp@floridajustice.com
Website: FloridaJustice.com



* Board Certified Specialist and Expert in Civil Trial Law
* Licensed to practice in Florida, New York, Georgia, Alabama, Texas and the District of Columbia

On Jun 2, 2020, at 7:10 PM, Lynch, Christopher M. (CIV) <Christopher.M.Lynch@usdoj.gov> wrote:


Counsel,

Pursuant to our agreement regarding service of discovery requests, please find attached:
   1. PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT OMAROSA MANIGAULT NEWMAN’S FIRST
       REQUEST FOR PRODUCTION OF DOCUMENTS
   2. PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S FIRST REQUEST FOR ADMISSIONS TO
       PLAINTIFF

Thank you.

Christopher M. Lynch
Trial Attorney
U.S. Department of Justice, Civil Division
Federal Programs Branch
1100 L Street NW, Room 11312
Washington, DC 20005
(202) 353-4537 (office)
(202) 616-8470 (fax)
Christopher.M.Lynch@usdoj.gov

<2020.6.2 Pls First RFP Objections.pdf>
<2020.6.2 Pls First RFA Objections.pdf>


                                                              3
         Case 1:19-cv-01868-RJL Document 18-2 Filed 06/17/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




 UNITED STATES OF AMERICA,



         Plaintiff,



 v.                                                          Civil Action No. 1:19-cv-1868 (RJL)



 OMAROSA MANIGAULT NEWMAN,



         Defendant.




  [PROPOSED] ORDER GRANTING PLAINTIFF UNITED STATES OF AMERICA’S
                       MOTION TO COMPEL

        Upon consideration of Plaintiff’s Motion to Compel, any opposition and reply thereto, and

the entire record in this case, it is hereby ordered that:

        Plaintiff’s Motion to Compel is hereby GRANTED. Defendants will produce all non-

privileged documents responsive to Plaintiff’s First Requests for Production of Documents within

two weeks of this order.

        It is so ORDERED, this day, ___________________________________, 2020.



                                                       ________________________________
                                                              The Hon. Richard J. Leon
                                                             United States District Judge
